___________

                                           No. 95-3238
                                           ___________

United States of America,                        *
                                                 *
                   Appellee,                     *
                                                 *   Appeal from the United States
        v.                                       *   District Court for the
                                                 *   Eastern District of Missouri.
Terry Michael Corbett,                           *          [UNPUBLISHED]
                                                 *
                   Appellant.                    *

                                           ___________

                          Submitted:       March 19, 1996

                                 Filed:    April 5, 1996
                                           ___________

Before McMILLIAN, WOLLMAN, and MURPHY, Circuit Judges.
                               ___________


PER CURIAM.


        Terry Michael Corbett appeals the judgment of conviction the district
        1
court       entered upon his guilty plea to being a felon in possession of a
firearm in violation of 18 U.S.C. § 922(g)(1).                 Relying on United States
v. Lopez, 115 S. Ct. 1624 (1995), Corbett argues that Congress lacks
authority to make a felon's possession of a weapon a federal crime.
Corbett's argument, however, is foreclosed by our recent opinion in United
States v. Shelton, 66 F.3d 991, 992 (8th Cir. 1995) (per curiam) (rejecting
Lopez challenge to § 922(g)), petition for cert. filed, No. 95-8099 (U.S.
Feb. 26, 1996).          See also United States v. Rankin, 64 F.3d 338, 339 (8th
Cir.)       (per    curiam)     (holding   §   922(g)(1)   clearly   tied   to   interstate
commerce), cert. denied, 116 S. Ct. 577 (1995).




        1
      The Honorable Charles A. Shaw, United States District Judge
for the Eastern District of Missouri.
Accordingly, the judgment is affirmed.


A true copy.


     Attest:


           CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-